The defendants’ petition for certification for appeal from the Appellate Court, 21 Conn. App. 9, is granted, limited to the following issues:
“1. Did the Appellate Court err in concluding that the workers’ compensation commissioner was not authorized to give the employer a credit against all future payments or expenses it may be obliged to make for an injured employee in an amount equal to the employee’s net recovery for that injury against a third party tortfeasor?
“2. Did the Appellate Court err in concluding that the employer was entitled to a credit of $40,000, rep*804resenting the cost of future surgery upon the injured employee that the workers’ compensation commissioner had previously ordered the employer to pay for, after the stipulated judgment settling the third party action had been rendered?”
Kevin J. Maher, in support of the petition.
Decided April 20, 1990